Title: To Thomas Jefferson from Thomas Newton, 16 May 1801
From: Newton, Thomas
To: Jefferson, Thomas


               
                  Dear Sir
                  Norfolk May 16—1801
               
               I Received the second part of the bills this post, for which I am much obliged to you, I wrote you that I had reserved 2 pipes of the Brasil & recommended some of the London particular for table use, the latter is the kind sent to Richmond, it is of good quality & equal to any imported of the kind 3 years old. There was only 10 pipes of the Brasil come in, if any more than the two I wrote you of is on hand they shall be reserved for you the time of payment will do for it. 3 or 4 Months hence & should you choose it I will take care to have a yearly supply if accidents of war &c doth not prevent it. The Cyder I am afraid is not to be had here, I shall write to some of my acquaintances in Isle Wight &c & try to get some. I am with the greatest respect
               Yr. obt
               
                  
                     Thos Newton
                  
               
               
                  I beg the favor of you to send mr Smith the inclosed
               
             